          Case 1:21-cr-00145-PGG Document 27 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                     ORDER
             - against -
                                                                 21 Cr. 145 (PGG)
RORY JACKSON, STEVEN DIGSBY,
NICODEMUS MILLER, BRANDELL
CHARLESTON, NICOLE BELL, and
RONALD WALKER,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The arraignment of Defendants Jackson, Digsby, Miller, Charleston, and Walker

will take place by telephone on March 12, 2021 at 3:00 p.m.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the arraignment by dialing the

same number and using the same access code. The parties should call in at the scheduled time

and wait on the line for the case to be called. At that time, the Court will un-mute the parties’

lines. By Tuesday, March 9, 2021, the parties must email Michael_Ruocco@nysd.uscourts.gov

and GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will

be using to dial into the conference so that the Court knows which numbers to un-mute. The

email should include the case name and case number in the subject line.

Dated: New York, New York
       March 5, 2021
